      Case 4:05-cr-00018-JRH-CLR Document 123 Filed 12/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION




UNITED STATES OF AMERICA


        V.                                           CR 405-018


GLENN    MCCLOUD




                                     ORDER




        The   Court   denied    Defendant        Glenn   McCloud's    motion   for


compassionate release under 18 U.S.C. § 3582(c)(1)(A) on October

16,     2020.      Presently,        Defendant     has   filed    a   motion   for

reconsideration.             While     recognizing       Defendant's     apparent

contrition and heartfelt sentiment expressed in his motion, the

Court has carefully and with individualized consideration reached

the conclusion that compassionate release is not warranted in this

case.         Accordingly,     Defendant     Glenn       McCloud's    motion   for

reconsideration (doc. 122) is DENIED.                            ^

        ORDER ENTERED at Augusta, Georgia, thi^x^^^^T^^V                December,
2020.




                                             J. RJ^ND^^ALlyf CHIEF JUDGE
                                             UNITEDHKaTES DISTRICT COURT
                                             SOUTHEBN     DISTRICT OF GEORGIA
